Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/22 has been entered.
 					Previous Rejections
Applicants' arguments, filed 05/19/22 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Turchetti et al. (EP 2666517A1, presented in IDS) in view of Wang et al. (CN 108939079, presented in IDS).
Turchetti et al. teaches anticaries formulation, see abstract and title. Turchetti et al. teach aqueous liquid oral formulation having a pH of 7-10, comprising a mucoadhesive polymer comprising polyacrylic acid, hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose, polyvinylpyrrolidone, polymethacrylate derivatives, hyaluronic acid and their derivatives along with xylitol, and a bicarbonate salt, see abstract. Turchetti et al. teaches 0.02-0.08% (p/p) (preferably 0.05% (p/p)) of high molecular weight sodium hyaluronate, see [0042] and [0050] and formulation 1-2. Turchetti et al. teaches administration in the form of mouth wash and water to the desired level, see claim 13 and [0054]. Turchetti is silent with respect to the viscosity parameters claimed along with the claimed mucoadhesion index value.
While Turchetti teaches use of high molecular weight hyaluronate, Turchetti et al. does not teach use of the claimed molecular weight of the hyaluronic acid. Turchetti also does not teach use of vitamins.
Wang et al. discloses an oral care composition, comprising: by weight of the liquid form of the composition, 40% of active ingredient and the balance
(60%) carrier (corresponding to "water"); wherein, the active ingredient containing: 2.0 parts (calculated to 0.56% of the composition) of high molecular weight hyaluronic acid, 3.0 parts (calculated to 0.84%) of medium molecular weight sodium hyaluronate, 4.0 parts (calculated to 1.12%) of low molecular weight sodium hyaluronate; 4.0 parts of vitamin B12, 2.0 parts of vitamin D, 2.0 parts of vitamin B1, 0.1 parts of vitamin B2, 2.0 parts of vitamin B, 2.0 parts of vitamin B6, 2.0 parts of vitamin C, 0.2 parts of vitamin E (free of abrasive). The high molecular weight hyaluronic acid has a molecular weight greater than 2,400,000 Daltons. The medium molecular weight sodium hyaluronate has a molecular weight in the range of 1,000,000-1,800,000 Daltons. Said carrier can be solvent, assistant solvent or stabilizer, see (see description, paragraphs [0007]-[0015] and [0041]-[0043]).
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the known sodium hyaluronate with a molecular weight in the range of 1,000,000-1,800,000 Daltons as taught by Wang et al. One of ordinary skill would have been motivated to do so because Turchetti teaches use of high molecular weight hyaluronate in a mouth wash preparation and Wang discloses a range of suitable molecular weight of sodium hyaluronate ranging from 1,000,000-1,800,000 Daltons used in an oral care formulation. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Turchetti et al. teaches 0.05% of sodium hyaluronate which is close to about 0.1% as claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), see MPEP 2144.05.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized various vitamins including D, E and B into the oral formulation of Turchetti et al. for the added benefit of having vitamins in an oral care composition of as taught by Wang et al. Absent duration of time the oral care composition is applied on to the teeth, the oral care composition taught by Turchetti et al. will read on the claimed leave-on product because the oral care composition of Turchetti et al. will be left on the tooth for some period of time. Since the combined teachings of the Turchetti et al. and Wang et al. make obvious the claimed oral care composition, the claimed property of viscosity consistency and the mucoadhesion Index would necessarily flow from the composition because the property cannot be separated from the chemistry of the formulation.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN105213298A, presented in IDS) in view of Wang et al. (CN 108939079A, presented in IDS).
Zhu discloses an oral care gel comprising: by weight of the gel, 70-95% purified water, 0.8-2.2% carbomer (polyacrylic acid) and 0.1-2% sodium hyaluronate (a salt of hyaluronic acid (see description and paragraphs [0005]-[0011] and [0055]-[0058]).
Zhu does not teach molecular weight of hyaluronic acid as claimed. Zhu also does not teach use of vitamins.
Wang et al. discloses an oral care composition, comprising: by weight of the liquid form of the composition, 40% of active ingredient and the balance
(60%) carrier (corresponding to "water"); wherein, the active ingredient containing: 2.0 parts (calculated to 0.56% of the composition) of high molecular weight hyaluronic acid, 3.0 parts (calculated to 0.84%) of medium molecular weight sodium hyaluronate, 4.0 parts (calculated to 1.12%) of low molecular weight sodium hyaluronate; 4.0 parts of vitamin B12, 2.0 parts of vitamin D, 2.0 parts of vitamin B1, 0.1 parts of vitamin B2, 2.0 parts of vitamin BS, 2.0 parts of vitamin B6, 2.0 parts of vitamin C, 0.2 parts of vitamin E (free of abrasive). The high molecular weight hyaluronic acid has a molecular weight greater than 2,400,000 Daltons. The medium molecular weight sodium hyaluronate has a molecular weight in the range of 1000,000-1800,000 Daltons. Said carrier could be solvent, assistant solvent, stabilizer et al., see (description, paragraphs [0007]-[0015] and [0041]-[0043]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the known sodium hyaluronate with a molecular weight in the range of 1000,000-1800,000 Daltons as taught by Wang et al. One of ordinary skill would have been motivated to do so because Zhu teaches use of high 0.1-2% sodium hyaluronate (a salt of hyaluronic acid in an oral gel preparation and Wang discloses a range of suitable molecular weight of sodium hyaluronate ranging from 1000,000-1800,000 Daltons used in an oral care formulation. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Zhu teaches 0.1-2% sodium hyaluronate which overlaps with the about 0.1% as claimed. Since Wang teaches an overlapping amount of hyaluronic acid, it creates case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized various vitamins including D, E and B into the oral formulation or mouthwash of Turchetti et al. for the added benefit of having vitamins in an oral care composition of Wong et al. Absent duration of time the oral care composition is applied on to the teeth, the oral care composition taught by Turchetti et al. will read on the claimed leave-on product. Since the combined teachings of the Turchetti et al. and Wong et al. make obvious the claimed oral care composition, the claimed property of viscosity consistency and the mucoadhesion Index would necessarily flow from the composition because the property cannot be separated from the chemistry of the formulation.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Turchetti et al. (EP 2666517A1, presented in IDS) in view of Wang et al. (CN 108939079, presented in IDS) and further in view of White et al. (US PG pub. 2007/0237726A1).
The references discussed above do not teach use of a kit and an applicator.
White discloses oral hygiene regimens wherein a regimen comprises at least once daily of each of the following steps: (a) applying an antimicrobial dentifrice to oral cavity surfaces, and (b) rinsing the oral cavity with an antimicrobial mouth rinse, wherein at least one of steps (a) and (b) is conducted prior to retiring at night. Preferably the regimen comprises as step (c) treating interproximal, gingival and subgingival areas of the oral cavity using an interproximal device selected from dental floss, floss pick, dental tape, and proxy brush, see abstract. Thus, the reference teaches use of applicator and a kit.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized a kit and a dental applicator or toothpaste along with the oral care composition taught by Turchetti et al. as modified by Wang et al. for oral cavity hygiene regimens and consumers ease motivated by the teachings of White et al.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN105213298A, presented in IDS) in view of Wang et al. (CN 108939079, presented in IDS) and further in view of White et al. (US PG pub. 2007/0237726A1).
The references discussed above do not teach use of a kit and an applicator. White discloses oral hygiene regimens wherein a regimen comprises at least once daily of each of the following steps: (a) applying an antimicrobial dentifrice to oral cavity surfaces, and (b) rinsing the oral cavity with an antimicrobial mouth rinse, wherein at least one of steps (a) and (b) is conducted prior to retiring at night. Preferably the regimen comprises as step (c) treating interproximal, gingival and subgingival areas of the oral cavity using an interproximal device selected from dental floss, floss pick, dental tape, and proxy brush, see abstract. Thus, the reference teaches use of applicator and kit. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized a kit and a dental applicator or toothpaste along with the oral care composition taught by Zhu et al. as modified by Wang et al. for oral cavity hygiene regimens and consumer’s ease motivated by the teachings of White et al.
Applicant argues that the claims as recited are commensurate with the results. These arguments are not persuasive because no comparison has been done with the closest prior art and additionally even assuming en arguendo that the sensory feel is to an unexpected level, the instant application as filed does not contain sufficient data to allow to extrapolate said effect to all compositions comprising any type of HA at any concentration and without including PVPK90, sodium hyaluronate in a specific amount and in a specific molecular weight, wherein the composition is free of abrasives with water content of from about 30% to about 85% by weight of the composition. It is to be noted that the tests used in a comparison must be made under identical conditions except for the novel features of the invention. See MPEP 716.02(e). Once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing. See MPEP 716.02(d). And the Examiner does not consider the claimed invention to be commensurate in scope with
the showing.
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-9 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10 and 15-16 of copending Application No. 16/899,882. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite an oral care composition comprising a hyaluronic acid or a salt thereof, (b) from about 0.1% to about 10%, by weight of the composition, of a polyacrylic acid, wherein the composition has a Viscosity Consistency Coefficient K of from about 50 Pa-s to about 250 Pa-s as measured at 22°C at a shear rate range of 0.1-10s", and wherein the oral care composition has a Mucoadhesion Index of no less than about 0.6 Fluorescent Intensity Percentage (“FI%”’), wherein the oral care composition is a leave-on composition, wherein the composition has a Viscosity Consistency Coefficient K of from about 50 Pa-s to about 200 Pa-s, wherein the composition has a Mucoadhesion Index of no less than about 0.8 FI%, wherein the hyaluronic acid has a weight average molecular weight of from about 900,000 Daltons to about 5,000,000 Daltons; wherein the hyaluronic acid is present in the amount of from about 0.1% to about 5.0%, by weight of the composition and wherein further comprising from about 0.1% to about 10%, by weight of the composition, of a polyacrylic acid.
The copending claims recite an oral care composition comprising: a) from about 0.1% to about 10%, by weight of the composition, of a hyaluronic acid or a salt thereof, wherein the hyaluronic acid has a weight average molecular weight of from about 900,000 Daltons to about 5,000,000 Daltons; b) from about 0.1% to about 10%, by weight of the composition, of a polyacrylic acid; c) from about 0.1% to about 10%, by weight of the composition, of an additional polymer, wherein the additional polymer comprises natural gum, carrageenan, anionic cellulose, nonionic cellulose derivative, co-polymers of maleic anhydride with methyl vinyl ether, polyvinyl pyrrolidine, or combinations thereof; d) from about 30% to about 75%, by weight of the composition, of total water content; and e) allantoin wherein the oral care composition is substantially free of abrasives; wherein the oral care composition is a leave-on composition. The copending oral care composition comprising hyaluronic acid, polyacrylic acid and additional polymer comprising polyvinylpyrrolidone reads on the instant claims.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 6-9 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 15-16 of copending Application No. 16/899,919. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite an oral care composition comprising a hyaluronic acid or a salt thereof, (b) from about 0.1% to about 10%, by weight of the composition, of a polyacrylic acid, wherein the composition has a Viscosity Consistency Coefficient K of from about 50 Pa-s to about 250 Pa-s as measured at 22°C at a shear rate range of 0.1-10s", and wherein the oral care composition has a Mucoadhesion Index of no less than about 0.6 Fluorescent Intensity Percentage (“FI%”’), wherein the oral care composition is a leave-on composition, wherein the composition has a Viscosity Consistency Coefficient K of from about 50 Pa-s to about 200 Pa-s, wherein the composition has a Mucoadhesion Index of no less than about 0.8 FI%, wherein the hyaluronic acid has a weight average molecular weight of from about 900,000 Daltons to about 5,000,000 Daltons; wherein the hyaluronic acid is present in the amount of from about 0.1% to about 5.0%, by weight of the composition and wherein further comprising from about 0.1% to about 10%, by weight of the composition, of a polyacrylic acid.
The copending claims recite an oral care composition comprising: a) from about 30% to about 85%, by weight of the composition, of total water content; b) from about 0.01% to about 10%, by weight of the composition, of a hyaluronic acid or a salt thereof; c) from about 0.5% to about 20%, by weight of the composition, of a gum-strengthening
polyol; wherein the oral care composition is substantially free of abrasives; wherein the oral care composition is a leave-on composition, wherein the oral care composition further comprises from about 0.1% to about 10%, by weight of the composition, of a polyacrylic acid, wherein the hyaluronic acid has a weight average molecular weight of from about 900,000 Daltons to about 5,000,000 Daltons; wherein the hyaluronic acid is present in the amount of from about 0.1% to about 5.0%, by weight of the composition, an additional polymer is selected from the group consisting of xanthan gum, carrageenan, carboxymethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, hydroxymethyl cellulose, hydroxypropyl cellulose, hydroxymethyl] cellulose, polyvinyl pyrrolidine, co-polymers of maleic anhydride with methyl] vinyl ether having a weight average molecular weight of about 30,000 Daltons to about 1,000,000 Daltons, and combinations thereof; wherein the additional polymer is present in the amount of from about 0.1% to about 10%, by weight of the composition. The copending oral care composition comprising hyaluronic acid, polyacrylic acid and additional polymer comprising polyvinylpyrrolidone reads on the instant claims. The open-ended comprising language of instant claims do not exclude reading any other component into the claims.
 	This is a provisional nonstatutory double patenting rejection.
	Applicant has requested to hold the rejections in abeyance. The rejections are therefore maintained pending submission of terminal disclaimer.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612